DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11 and 13-15 are pending.
Claim 12 is cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.


Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers) in view of Slates, US Patent Pub. US 20120078574 A1 (hereinafter Slates) in view of Kadono, US Patent Pub. US 20020082742 A1 (hereinafter Kadono).

Claim 1
Vijayaraghavan teaches a machining-process generation device (Vijayaraghavan, Para [0077], [0079] - - A manufacturing/machining process generation device.) comprising: a process-instance storage to store therein process instances that are instances of machining processes generated in the past, each of the machining processes being defined by machining-operation units, each of the machining operation units indicating machining details of machining (Vijayaraghavan, Para [0082-84], [0091] - - A data/”process instance” storage that stores operational data including positions, speed rates, and program blocks and lines/”process instance indicating machining details” of a CNC controller along with a historical data repository containing historical data/”instances of machining processes generated in the past” transmitted from previous manufacturing equipment executions/”machining-operation unit” and corresponding manufacturing performance parameters.); to generate background information indicating a background to generation of data on each of the machining-operation units of the machining process. (Vijayaraghavan, Para [0042-49] - - Generating historical/background data indicating the history/background used in the generation of an execution plan/”data on each of the machining-operation units of the machining process”.)
	But Vijayaraghavan fails to specify a process generator to generate a machining process by generating data on each of machining-operation units of the machining process on a basis of the process instances extracted from the process-instance storage and a generation condition for the machining process, and the background information including information in which the generated data on each of the machining-operation units of the machining process is associated with the extracted process instances, the process instances having been used to generate the data on each of the machining-operation units.
	However Landers teaches a process generator to generate the machining process on a basis of the process instance and a generation condition for the machining process (Landers, Para [0030], [0066] - - A master process model to generate/”process generator” a cutter path/”process instance” based on the shape of the material/”generation condition”.), and the background information including information in which the generated data on each of the machining-operation units of the machining process is associated with the extracted process instances machining process is associated with a part of the process instance, the part of the process instance having been used to generate the data on each of the machining-operation units. (Landers, Para [0018-19], [0025-26], [0032], [0034-35] - - Parent-child relationship features/”background information” between features that include information for child features are generated/extracted from an originating/”machining-operation units” parent feature added as part of the master process model to generate/”process generator” a cutter path/”process instance”.)
Vijayaraghavan and Landers are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above CNC machining system, as taught by Vijayaraghavan, and incorporating the use of parent-child feature relationships in the master process model generation used to create a cutting path, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the independent addition and modification of features by use of parent-child feature relationships in the master process model generation used to create a cutting path, as suggested by Landers (Para [0036]).
But the combination of Vijayaraghavan and Landers fails to specify a display capable of displaying the background information, and displaying side-by-side the generated machining process and a selected one of the process instances in the background information.
However, Slates teaches a display capable of displaying the background information, and displaying side-by-side the generated machining process and a selected one of the process instances in the background information. (Slates, Para [0015] - - A monitoring module/display capable of displaying historical/background information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module/display.)
Vijayaraghavan, Landers, and Slates are analogous art because they are from the same field of endeavor.  They relate to machine control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above machine control system, as taught by Vijayaraghavan and Landers, and incorporating the monitoring module capable of displaying historical information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to quickly compare a current operating condition of the machine to a prior operating condition by using a monitoring module capable of displaying historical information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module, as suggested by Landers (Para [0015]).
But the combination of Vijayaraghavan, Landers, and Slates fails to specify wherein each of the process instances includes, as the generation condition for the machining process, tool and machine information for a tool and machine to be used for machining.
However, Kadono teaches each of the process instances includes, as the generation condition for the machining process, tool and machine information for a tool and machine to be used for machining. (Kadono, Para [0018-19], [0048] - - Tool path data/”process instances” include tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool.)
Vijayaraghavan, Landers, Slates, and Kadono are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, and Slates, and further incorporating the tool path data that includes tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool, as taught by Kadono.  
One of ordinary skill in the art would have been motivated to do this modification in order to speedily and correctly generates tool path data by including tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool, as suggested by Kadono (Abstract).

Claim 2
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan, Landers, Slates, and Kadono further teaches the display converts the background information into at least any of text, table, and diagram to display the background information. (Vijayaraghavan, Para [0079], [088-89], [0182] Claims 22, 44 - - A display unit is adapted to provide a visual indication/”text, table, and diagram” of the one or more improved process parameters/”background information” to the user.)

Claim 5
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
Landers further teaches the process generator generates a plurality of candidates for each of the machining operation units of the machining process, and generates the background information regarding each of the candidates (Landers, Para [0026], [0013-16] - - A master process model to generate/”process generator” a plurality of candidates for parent model features/”machining operation units” of the cutting/machining process and generates the parent-child relationship features/”background information” as child model features are created from the parent model features.), the display displays the candidates and the background information regarding each of the candidates (Landers, Para [0066] - - Display lists of model features/candidates and parent-child relationship features/”background information”.), and the process generator generates the machining process, using the candidate selected from among the candidates displayed by the display. (Landers, Para [0030], [0066] - - A master process model to generate/”process generator” a cutter path/”process instance” to be used to perform cutting/machining process based on the shape of the material.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating the use of parent-child feature relationships in the master process model generation used to create a cutting path, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the independent addition and modification of features by use of parent-child feature relationships in the master process model generation used to create a cutting path, as suggested by Landers (Para [0036]).

Claim 6
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
Landers further teaches a process-instance changer to display a screen for selecting whether to store, in the process-instance storage, a machining process generated by the process generator, the process-instance changer storing the machining process in the process-instance storage upon detection of an operation of storing the machining process in the process-instance storage. (Landers, Para [0054-55] - - Interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide significant flexibility in the modeling process by allowing a user to interchangeably apply various features to a particular model by using interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features, as suggested by Landers (Para [0055]).

Claim 7
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan, Landers, Slates, and Kadono further teaches an operation-history recorder to record therein an operation history of generation of the machining process and the background information, wherein on a basis of the generation condition displayed on the display, the process instance, and the operation history, the process generator generates the machining process. (Vijayaraghavan, Para [0089-100] - - A data storage unit/”operation history recorder” storing historical data/”operation history” of the machining process, interacts with an operator through a display and operator input devices, and compares the operational parameters selected by the analysis unit such as operational data, operator input data and artifact data against the corresponding historical data stored in the historical data repository.)

Claim 8
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan, Landers, Slates, and Kadono further teaches the display displays the background information on a basis of the operation history. (Vijayaraghavan, Para [100] - - A display displaying the corresponding historical data/”operation history” stored in the historical data repository as part of the evaluation process.)

Claim 9
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan, Landers, Slates, and Kadono further teaches the background information includes information indicating the operation history used to generate the machining process, and the display displays the operation history as the background information. (Vijayaraghavan, Para [100] - - A display displaying the corresponding historical data/”operation history as the background information”, operational data, operator input data and artifact data stored in the historical data repository as part of the evaluation process.)

Claim 10
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan, Landers, Slates, and Kadono further teaches on a basis of the operation history, the display determines the process instance to be displayed as the background information, from among the process instances used to generate the machining process. (Vijayaraghavan, Para [100] - - A display displaying the recommendations to improve manufacturing performance/”process instance to be displayed as the background information” corresponding historical data/”operation history”, operational data, operator input data and artifact data stored in the historical data repository as part of the evaluation process.)

Claim 11
Vijayaraghavan teaches a machining-process generation method (Vijayaraghavan, Para [0077], [0079] - - A manufacturing/machining process generation method.)  comprising: generating a machining process by generating data on each of machining-operation units that define the machining process on a basis of a generation condition for a machining process and a process instance that is an instance of a machining process indicating machining details of each machining-operation unit (Vijayaraghavan, Para [0082-84], [0091] - - A data/”process instance” storage that stores operational data including positions, speed rates, and program blocks and lines/”process instance indicating machining details” of a CNC controller along with a historical data repository containing historical data/”instances of machining processes generated in the past” transmitted from previous manufacturing equipment executions/”machining-operation unit” and corresponding manufacturing performance parameters.); generating background information indicating a background to generation of data on each of the machining-operation units of the machining process. (Vijayaraghavan, Para [0042-49] - - Generating historical/background data indicating the history/background used in the generation of an execution plan/”machining process”.)
But Vijayaraghavan fails to specify generating background information indicating a background to generation of data on each of the machining-operation units of the machining process, the background information including information in which the generated data on each of the machining-operation units of the machining process is associated with the process instances having been used  to generate the data on each of the machining-operation units of the machining process
	However Landers teaches a process generator to generate the machining process on a basis of the process instance and a generation condition for the machining process (Landers, Para [0030], [0066] - - A master process model to generate/”process generator” a cutter path/”process instance” based on the shape of the material/”generation condition”.), the background information including information in which the generated data on each of the machining-operation units of the machining process is associated with the process instances having been used  to generate the data on each of the machining-operation units of the machining process. (Landers, Para [0018-19], [0025-26], [0032], [0034-35] - - Parent-child relationship features/”background information” between features that include information for child features are generated/extracted from an originating/”machining-operation units” parent feature added as part of the master process model to generate/”process generator” a cutter path/”process instance”.)
Vijayaraghavan and Landers are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above CNC machining system, as taught by Vijayaraghavan, and incorporating the use of parent-child feature relationships in the master process model generation used to create a cutting path, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the independent addition and modification of features by use of parent-child feature relationships in the master process model generation used to create a cutting path, as suggested by Landers (Para [0036]).
But the combination of Vijayaraghavan and Landers fails to specify a display capable of displaying the background information, and displaying side-by-side the generated machining process and a selected one of the process instances in the background information.
However, Slates teaches a display capable of displaying the background information, and displaying side-by-side the generated machining process and a selected one of the process instances in the background information. (Slates, Para [0015] - - A monitoring module/display capable of displaying historical/background information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module/display.)
Vijayaraghavan, Landers, and Slates are analogous art because they are from the same field of endeavor.  They relate to machine control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above machine control system, as taught by Vijayaraghavan and Landers, and further incorporating the monitoring module capable of displaying historical information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to quickly compare a current operating condition of the machine to a prior operating condition by using a monitoring module capable of displaying historical information and displaying data so that a user can view and/or compare current machine data and historical machine data side-by-side on a front portion of each monitoring module, as suggested by Landers (Para [0015]).
But the combination of Vijayaraghavan, Landers, and Slates fails to specify wherein each of the process instances includes, as the generation condition for the machining process, tool and machine information for a tool and machine to be used for machining.
However, Kadono teaches each of the process instances includes, as the generation condition for the machining process, tool and machine information for a tool and machine to be used for machining. (Kadono, Para [0018-19], [0048] - - Tool path data/”process instances” include tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool.)
Vijayaraghavan, Landers, Slates, and Kadono are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, and Slates, and further incorporating the tool path data that includes tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool, as taught by Kadono.  
One of ordinary skill in the art would have been motivated to do this modification in order to speedily and correctly generates tool path data by including tool information including tool traveling paths, tool rotation speeds and tool feeding speeds and machine information related to directly driving the servo mechanism of the NC machine tool, as suggested by Kadono (Abstract).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers) in view of Slates, US Patent Pub. US 20120078574 A1 (hereinafter Slates) ) in view of Kadono, US Patent Pub. US 20020082742 A1 (hereinafter Kadono) as applied to Claims 1-2 and 5-11 above, and in further view of Kado et al., Japanese Patent Num. JP2003241808A (hereinafter Kado).

Claim 3
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan, Landers, Slates, and Kadono fails to specify the background information further includes an extraction condition for extracting, from among a plurality of process instances stored in the process-instance storage, the process instance used to generate the machining process.
However Kado teaches the background information further includes an extraction condition for extracting, from among a plurality of process instances stored in the process-instance storage, the process instance used to generate the machining process. (Kado, Para [0008-11], [0018] - - Obtaining tool property data/”background information”, such as diameter or wear amount, based on a selected tool/”extraction condition” from existing tools and tool optimum machining condition data/”process instances” stored in the database/”process instance storage” to create tool path data/”machining process”.)
Vijayaraghavan, Landers, Slates, Kadono, and Kado are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools and tool optimum machining condition data stored in the database to create tool path data, as taught by Kado.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the machining time by obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools and tool optimum machining condition data stored in the database to create tool path data, as suggested by Kado (Para [0010]).

Claim 4
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan, Landers, Slates, and Kadono fails to specify the background information further includes a type and a value of characteristics that is capable of being calculated on a basis of the generation condition.
However Kado teaches the background information further includes a type and a value of characteristics that is capable of being calculated on a basis of the generation condition. (Kado, Para [0008-11], [0018] - - Obtaining tool property data/”background information”, such as diameter or wear amount/”type and value of characteristics” with the tool wear amount is calculated based on a selected tool from existing tools.)
Vijayaraghavan, Landers, Slates, Kadono, and Kado are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools, as taught by Kado.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the machining time by obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools, as suggested by Kado (Para [0010]).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers) in view of Slates, US Patent Pub. US 20120078574 A1 (hereinafter Slates) ) in view of Kadono, US Patent Pub. US 20020082742 A1 (hereinafter Kadono) as applied to Claims 1-2 and 5-11 above, and in further view of Kamiya et al., US Patent Pub. US 20070185607 A1 (hereinafter Kamiya).

Claim 13
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan, Landers, Slates, and Kadono fails to specify each of the process instances includes machining-operation unit data and a sequence of executing the machining-operation unit data.
However, Kamiya teaches each of the process instances includes machining-operation unit data and a sequence of executing the machining-operation unit data. (Little, Para [0208], [0225] - - Each automatic process/”process instance” includes machining unit data and a sequence of performing/executing machining unit data.)
Vijayaraghavan, Landers, Slates, Kadono, and Kamiya are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating an automatic process that includes machining unit data and a sequence of performing machining unit data, as taught by Kamiya.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow efficient programming operations by incorporating an automatic process that includes machining unit data and a sequence of performing machining unit data, as suggested by Kamiya (Para [0238]).

Claim 14
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan, Landers, Slates, and Kadono fails to specify each of the process instances includes, as the generation condition for the machining process, a product shape information, a raw-material shape information, and a raw-material type.
However, Kamiya teaches each of the process instances includes a product shape information, a raw-material shape information, and a raw-material type. (Kamiya, Para [0124-126], [0074], [0217-220] - - Work data/”process instances” include work material/”raw material”, work type/”raw material shape information”, product shape database/information.)
Vijayaraghavan, Landers, Slates, Kadono, and Kamiya are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating work data include work material, work type, tool and machine information, as taught by Kamiya.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow efficient programming operations by incorporating work data include work material, work type, tool and machine information, as suggested by Kamiya (Para [0238]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers) in view of Slates, US Patent Pub. US 20120078574 A1 (hereinafter Slates) ) in view of Kadono, US Patent Pub. US 20020082742 A1 (hereinafter Kadono) as applied to Claims 1-2 and 5-11 above, and in further view of Brown et al., US Patent Pub. US 20100076724 A1 (hereinafter Brown).

Claim 15
The combination of Vijayaraghavan, Landers, Slates, and Kadono teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan, Landers, Slates, and Kadono fails to specify wherein each of the process instances includes a name of a creator of the process instance, a date and time of creation of the process instance, and an identifier of a product manufactured using the process instance.
However, Brown teaches wherein each of the process instances includes a name of a creator of the process instance, a date and time of creation of the process instance, and an identifier of a product manufactured using the process instance. (Brown, Para [0081-82], [0098-100] - - File/”process instance” data that includes operator/creator name, generation/creation date and time, and product part number/”identifier of product manufactured”.)
Vijayaraghavan, Landers, Slates, Kadono, and Brown are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan, Landers, Slates, and Kadono, and further incorporating file data that includes operator name, generation date and time, and product part number, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to analyze a manufacturing process using file data that includes operator name, generation date and time, and product part number, as suggested by Brown (Para [0009]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al., US Patent Num. US 6401004 B1 relates to claims 1, 3, and 11 regarding an NC machining is controlled by the NC program that analyzes and stores machining conditions and machining information. 
Yoshida et al., US Patent Num. US 6438445 B1 relates to claims 1-3, 7, and 11 regarding a control apparatus for a machine tool, predictive calculations, storage of machining profile data, workpiece data, and operation conditions in a database, and display of the machining area, the machining pattern, and the profile of a tool.
Ouchi et al., US Patent Num. US 6107768 A relates to claims 1-3 and 11 regarding a numerically controlled apparatus for a machine tool with tool and machining condition determination, display of datasets, coordinate data, and working paths, and stores standard data of tools and machining conditions in a standard database.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119